Citation Nr: 0208653	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-41 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for exercise 
induced asthma, for the period prior to August 10, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1981, and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

This matter was previously denied by the Board in a December 
1999 decision, at which time the Board denied the issue of 
entitlement to assignment of a higher disability evaluation 
for exercise induced asthma, then rated as 10 percent 
disabling.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In a 
Joint Motion to Dismiss the Appeal and an attached Stipulated 
Agreement (Stipulation) executed in April 2001, the parties 
agreed to assign a 10 percent rating for exercise induced 
asthma effective from June 25, 1995, and a 30 percent rating 
effective from August 10, 1996.  In a Joint Motion for Remand 
and to Stay Proceedings (Joint Motion), the parties agreed to 
vacate the December 1999 Board decision to the extent that 
the Board denied an earlier effective date earlier than 
August 10, 1996, for a 30 percent rating for exercise induced 
asthma, and to remand that portion of the vacated decision 
back to the Board for development in accordance with the 
Joint Motion.  In an Order dated in April 2001, the Court 
granted the parties' motions.  To the extent that the parties 
reached a settlement, the appeal was dismissed.  The Court 
indicated that "[a]s to the remaining effective date issue, 
the BVA's decision is vacated and the matter is remanded."

The Board notes that although the Court and the Joint Motion 
refer to the remaining issue as an effective date issue, the 
proper characterization is entitlement to an increased 
rating, as set forth in the ISSUE portion of this decision, 
and as explained further in the decision below.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  During the period prior to August 10, 1996, the veteran's 
exercise induced asthma was productive of no more than mild 
symptoms, manifested by complaints of shortness of breath 
with increased activity, as well as clinical findings of mild 
symptoms, and a prescribed inhaler to use as needed.  


CONCLUSION OF LAW

The requirements for assigning a rating in excess of 10 
percent for exercise induced asthma, for the period prior to 
August 10, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.97, Diagnostic Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in a December 1999 
decision.  In an April 2001 Order, the Court affirmed the 
parties Stipulation to assign a 10 percent rating for 
exercise induced asthma, effective from June 25, 1995, and a 
30 percent rating effective from August 10, 1996.  The Court 
granted the parties' motions, and vacated the remainder of 
the Board's decision, which denied assigning a rating in 
excess of 10 percent for the period prior to August 10, 1996.  
The Court noted that the Joint Motion requested 
readjudication in light of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 
5103A.  But see Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002)(VCAA is applicable only to claims still under 
consideration by VA at the time of the VCAA's enactment).  
The Board notes that neither the Court nor the Joint Motion 
(including the Stipulation) contained an explanation as to 
why a 30 percent rating was agreed upon for August 10, 1996.  
Nevertheless, in accordance with the Court's Order and the 
Joint Motion, the Board will readjudicate the present appeal, 
with careful analysis of the impact of the VCAA in this 
appeal.  The Board observes that even though the December 
1999 Board decision was vacated on a legal technicality, the 
factual portions of that decision remain accurate and 
unchanged and may be appropriately incorporated in the 
present decision.  The Board is cognizant of the fact that 
Board decisions are based on a de novo review of the complete 
record.  38 U.S.C.A. § 7104(a).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA statutes and the implementing regulations will be 
collectively referred to as "the VCAA." 

The Board finds that while the VCAA was not applied by the 
RO, there is no prejudice to the veteran in proceeding with 
this appeal, because the requirements under the VCAA have 
been met, as explained below.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  

In the August 1996 statement of the case (SOC) the veteran 
was notified of the laws and regulations pertaining to 
increased rating claims, including the rating criteria for 
evaluating asthma.  The RO also explained to the veteran how 
the facts of her case corresponded with those laws and 
regulations.  The veteran was provided with several 
subsequent supplemental statements of the case (SSOCs), which 
explained the effects of additional pieces of evidence filed 
in her claim.  Moreover, although the December 1999 Board 
decision was vacated, the veteran was provided a copy of that 
decision which correctly set forth the legal requirements for 
an increased rating claim for asthma.  In short, the Board 
finds that the veteran was adequately notified of the type of 
evidence needed to substantiate her claim.  See 38 U.S.C.A. 
§ 5103.  

In regard to the duty to assist, the record contains the 
veteran's service medical records, VA treatment records, VA 
examination reports, private treatment records, and 
statements from the veteran.  The Board is not aware of any 
additional treatment records relevant to this claim that 
should be obtained before proceeding with disposition of this 
appeal.  By letter dated in October 2001, the veteran was 
afforded the opportunity to submit additional evidence and 
argument in support of her appeal, but she did not respond to 
that letter with any further evidence.  The veteran testified 
at a hearing held at the RO in June 1997, and a copy of that 
hearing transcript is of record.  In short, the Board finds 
that the duty to assist was satisfied, and the case is ready 
for appellate review.  See 38 U.S.C.A. § 5103A.  

A brief review of the history of this appeal reveals that on 
June 26, 1995, the RO received the veteran's original claim 
for service connection, in which she claimed service 
connection for various disorders, including a breathing 
condition, exertional dyspnea, and a lung condition.  In a 
May 1996 rating decision, the veteran was granted service 
connection for exercise induced asthma, and a noncompensable 
evaluation was assigned from June 26, 1995, the date of 
receipt of the veteran's claim for service connection.  That 
decision was based on evidence that included the veteran's 
service medical records, which reflected that the veteran was 
seen with complaints of breathing problems during service, as 
well as post-service medical evidence, which include an 
impression of asthma.  The veteran disagreed with the 
noncompensable evaluation, and initiated this appeal.  In a 
December 1997 rating decision, the veteran was assigned a 10 
percent evaluation for exercise induced asthma, effective 
from June 26, 1995.  The veteran continued her disagreement 
with the 10 percent rating.

As noted earlier, pursuant to an April 2001 Joint Motion and 
Stipulation, which was granted by the Court, the veteran's 
exercise induced asthma is currently assigned a 10 percent 
rating from June 25, 1995 (as opposed to June 26, 1995), and 
a 30 percent rating from August 10, 1996.  The only issue for 
the Board to review at this time is whether a higher rating 
is warranted from the period prior to August 10, 1996.  As 
pointed out in the Introduction to this decision, although 
language in the Court Order and the Joint Motion refers to a 
remaining effective date issue (i.e., entitlement to an 
effective date prior to August 10, 1996, for a 30 percent 
rating for exercise induced asthma) the Board finds that the 
issue is more properly characterized as an increased rating 
issue.  This characterization is consistent with the 
veteran's appeal, which began as a disagreement with the 
initial rating assigned to her exercise induced asthma.  The 
veteran perfected an appeal as to an increased rating claim, 
which is the issue that was vacated in part by the Court's 
April 2001 Order.  As such, the Board will proceed with 
analysis of the increased rating issue for the vacated time 
period, prior to August 10, 1996.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The Board notes that effective October 7, 1996, the 
regulations pertaining to evaluation of respiratory disorders 
were amended.  See 61 Fed. Reg. 46,727- 46,731 (1996) 
(currently codified at 38 C.F.R. §§ 4.96 - 4.97).  
Nevertheless, as the time period at issue in this appeal 
dates prior to October 1996, the current regulations are not 
applicable.  Rather, the Board will apply the regulations in 
effect prior to October 7, 1996.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

According to the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996), bronchial asthma is rated as 10 percent 
disabling for mild symptoms; paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation requires moderate 
symptoms; asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A note to Diagnostic Code 6602 indicates 
that in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Applying the foregoing regulations to the evidence of record, 
the Board concludes that the assigned 10 percent rating is 
appropriate for the period prior to August 10, 1996, and a 
higher evaluation is not warranted during that time.  
Treatment records from the Tri-County Family Physicians dated 
in July 1995 (shortly after the veteran filed her claim for 
service connection for asthma) indicate that the veteran 
complained that her asthma was not helped with just puffs of 
Proventil before exercise.  She stated that she experienced 
shortness of breath and wheezing in the heat.  She was given 
a prescription for Proventil inhaler, and instructed to take 
two puffs before exercising, or four times per day.  She was 
also given Serevent.  

An undated statement from the Tri-County Family Physicians, 
Inc., reveals that the veteran's pulmonary function test 
results showed the ability to breathe in and out adequately.  
Pulmonary Function tests from the Riverside Methodist 
Hospitals, dated in August and September 1995, indicate that 
the baseline spirometry was normal.  At the end of the study, 
the veteran was mildly symptomatic and treated with an 
inhaled bronchodilator, which returned her FEV1 (forced 
expiratory volume in one second) to baseline values.  
According to the examiner's impression, the study was 
compatible with increased airways hyper-reactivity, which was 
compatible with the clinical diagnosis of asthma.  

A December 1995 private medical record from the Tri-County 
Family Physicians contains an assessment of mild asthma, 
"not confirmed so far by PFTs [pulmonary function tests]."  
The veteran complained of intermittent shortness of breath 
with increased activity.  

In a January 1996 VA general medical examination, the veteran 
reported a history of asthma while in Operation Desert Storm, 
exercise induced.  It was noted that she was currently on 
Proventil, as occasion requires.  The veteran claimed to have 
asthma while running, which she did not do anymore.  The 
examiner noted the findings from Riverside Methodist 
Hospital.  On examination, there was no shortness of breath, 
and the veteran was noted to have good tolerance to moderate 
exercise.  Her breath sound was vesicular, with no rales.  
The diagnosis was history of exercise induced asthma.  

Treatment record from the Tri-County Family Physicians dated 
in early August 1996, indicate that the veteran was 
prescribed a Proventil inhaler with instructions to take 
puffs as occasion requires.  

The veteran testified at a hearing at the RO in June 1997, 
although her testimony appears to pertain more to her 
symptoms at that time, as opposed to her symptoms prior to 
August 10, 1996.  

The Board finds that the evidence, as noted above, supports 
no more than the currently assigned 10 percent rating for 
asthma for the period prior to August 10, 1996.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  As noted 
earlier, a 10 percent rating under Diagnostic Code 6602 is 
assigned for mild symptoms, with periods of asthmatic type 
breathing occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is assigned 
for moderate symptoms, with frequent asthma attacks and 
moderate dyspnea on exertion between attacks.  In the absence 
of clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record. 

In summary, the clinical evidence of record for the period 
prior to August 10, 1996, indicates that in September 1995, 
the veteran had a clinical diagnosis of asthma, although she 
was described as mildly symptomatic.  In December 1995, the 
veteran was assessed with mild asthma that was not confirmed 
by PFTs at that time.  In the January 1996 VA examination, 
the veteran was noted to have no shortness of breath, and 
good tolerance to moderate exercise.  Her breath sounds were 
vesicular with no rales, and the diagnosis was a history of 
exercise-induced asthma.  The medical evidence also reflects 
that the veteran was prescribed an inhaler, to use as needed.  
The Board finds the foregoing clinical findings consistent 
with no more than mild symptomatology, which supports the 
currently assigned 10 percent rating.  The clinical findings 
do not reflect a verified history of frequent asthmatic 
attacks or moderately disabling symptomatology, such that the 
criteria for a higher rating under Diagnostic Code 6602 are 
met.

The Board acknowledges the veteran's subjective complaints of 
record.  In July 1995, the veteran complained of difficulty 
breathing in the heat, and in December 1995, the veteran 
complained of intermittent shortness of breath with increased 
activity.  Nevertheless, the Board finds that the veteran's 
complaints are contemplated in the currently assigned 10 
percent rating.  The veteran does not report symptoms of 
frequent asthma attacks, and frequent attacks are not 
documented in the medical evidence.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  In short, the Board finds that 
prior to August 10, 1996, the veteran's exercise induced 
asthma was consistent with the criteria for a 10 percent 
rating, and the preponderance of the evidence is against 
assignment of a higher rating for that time period.  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
exercise induced asthma and its effects on the veteran's 
earning capacity and her ordinary activity, for the period 
prior to August 10, 1996.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  In conclusion, the medical evidence, as previously 
discussed, is consistent with no more than a 10 percent 
rating for asthma for the period prior to August 10, 1996.  
In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of balance of the positive 
evidence with the negative evidence as to allow for a 
favorable determination. 

Further, the record does not reflect that prior to August 10, 
1996, the veteran's asthma caused marked interference with 
her employment or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).

 
ORDER

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 30 percent for exercise 
induced asthma for the period prior to August 10, 1996, is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

